Order entered August 31, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00855-CV

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
  THE REGISTERED HOLDERS OF MORGAN STANLEY ABS CAPITAL I TRUST
   2006-NC-5, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006 NC5,
                              Appellant

                                               V.

  KINGMAN HOLDINGS, LLC, AS TRUSTEE FOR THE MAGHOGANY 1587 LAND
                           TRUST, Appellee

                         On Appeal from the 429th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 429-04363-2013

                                            ORDER
       The Court has before it appellant’s unopposed August 27, 2015 “Notice of Appearance of

Additional Counsel for Appellant and Designation of Lead Counsel, and Motion to Withdraw

and Substitute Counsel.” We GRANT the motion to withdraw and substitute counsel. The

Clerk is DIRECTED to remove Kirsten M. Castaneda as counsel for appellant and to substitute

Thomas F. Loose, Locke Lord LLP, 2200 Ross Avenue, Suite 2200, Dallas, Texas 75201, as lead

counsel for appellant.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE